             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                   I JONESBORO DIVISION
                    I
ROOSEVELT CAI't,JNADY                                       PLAINTIFF

v.                          No. 3:18-cv-221-DPM
                    I
SAVIN GS OIL COMPANY;
FEDERATED INSURANCE;
DODGE'S STOREI; JAMES
DANIELS, f/d/b/a ABC
Contracting Servic'es; and
EFRAIN BOLANOS, f/d/b/a
Bolanos Remodelihg Services                             DEFENDANTS

                                 ORDER
        Cannady has filed a proposed amended complaint. It came a few
                     I
days late. The Co1:1rt construes the paper as a request to reopen this
case.    The Court has considered the new paper and the original
complaint.
        Cannady appears to have been injured during construction work
at a Dodge's Store in West Memphis.         He seeks $2,000,000.00 in
damages from the Store, Savings Oil, Federated Insurance, and two
                        1



                        I


contractors.    Cannady says that Dodge's Store is an Arkansas
corporation. If so, there is no complete diversity of citizenship between
all parties because <;:annady is an Arkansawyer, too. Even if Cannady
                        I

is mistaken about the citizenship of Dodge's Store, he pleads no facts
about the citizenship of Savings, Federated, or the two contractors. The
Court can't guess , about the parties' citizenship.        The law requires
complete diversity, 28 U.S.C. § 1332, and Cannady must plead facts
                    I

showing that this Court has subject matter jurisdiction,      FED.   R. CIV. P.
8(a)(l); Nucor Corporation v. Nebraska Public Power District, 891 F.2d
1343, 1346 (8th Cir.11989).
     Motion to reopen, NQ 5, denied.
     So Ordered.

                                                      V'
                                        D.P. Marshall Jr.
                                        United States District Judge




                                  -2-
